            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL SOMAHKAWAHHO                          :       CIVIL ACTION
                                              :
                                              :
       v.                                     :       NO. 20-6589
                                              :
COUNTY OF PHILADELPHIA, et al.                :

                                        MEMORANDUM

Padova, J.                                                                      February 8, 2021

       Plaintiff Michael Somahkawahho, a prisoner currently incarcerated at SCI-Greene, filed

this civil action pursuant to 42 U.S.C. § 1983 claiming that the calculation of his sentence violated

his civil rights. Somahkawahho named as Defendants the County of Philadelphia; the State of

Pennsylvania; the Court of Common Pleas of Bucks County; Bucks County Assistant District

Attorney Ms. McElroy; Karl Baker and Shirley Hickman, identified as an attorneys with the

Defender Association of Philadelphia; and Jason Kadish, Esquire, an attorney with an office in

Philadelphia, Pennsylvania. (ECF No. 1 at 2-3.)1 For the following reasons, the Court will grant

Somahkawahho leave to proceed in forma pauperis and will dismiss his Complaint.

I.     FACTUAL ALLEGATIONS2

       Somahkawahho alleges that he was convicted in the Court of Common Pleas for Bucks

County and is currently serving a sentence on that conviction. (Id. at 4.) Public records from the

Court of Common Pleas of Bucks County list several criminal matters for Somahkawahho,

including a 2013 case in which he pled nolo contendere to charges of rape of a child and related



       1
       The Court adopts the pagination assigned to Somahkawahho’s submissions by the
CM/ECF docketing system.
       2
         The following allegations are taken from Somahkawahho’s Complaint and documents
attached thereto, in addition to public dockets.
           Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 2 of 13




offenses. See Commonwealth v. Somahkawahho, CP-09-CR-0003066-2013 (C.P. Bucks). He was

sentenced in March 2014 to not less than twenty years, and not more than forty years, of

incarceration. Id. In 2017, Somahkawahho was granted relief pursuant to Pennsylvania’s Post-

Conviction Relief Act (“PCRA”) and after “a re-sentencing hearing wherein the Commonwealth

[agreed it] would not invoke any applicable mandatory minimum period of incarceration,”

Somahkawahho was resentenced on May 3, 2017 to not less than sixteen years, nor more than

forty years, of incarceration. See Commonwealth v. M.S., 3242 EDA 2017, 2018 WL 3569608, at

*1 (Pa. Super. Ct. July 25, 2018).3 He filed another motion for reconsideration of sentence that

was denied in September 2017, and the Pennsylvania Superior Court affirmed the judgment of

sentence on appeal in July 2018. Id. The Supreme Court of Pennsylvania denied the petition for

allowance of appeal in January 2019. Commonwealth v. M.S., 201 A.3d 154 (2019) (Table).

       In January 2020, Somahkawahho filed a subsequent PCRA petition which is pending in

the Court of Common Pleas of Bucks County. See Commonwealth v. Somahkawahho, CP-09-CR-

0003066-2013 (C.P. Bucks). He also filed a petition for a writ of habeas corpus in this court in

November 2019, in which he raised issues relating to his sentence. See Somahkawahho v. Gilmore,

Civ. A. No. 19-5233, ECF. No. 1. In May 2020, the habeas proceeding was stayed and held in

abeyance pending resolution of the PCRA proceedings. See id. at ECF No. 10.

       In this case, Somahkawahho claims that his due process rights were violated when an

inaccurate criminal history “was used to influence the sentencing court in their sentencing




       3
         The Pennsylvania Superior Court utilized Somahkawahho’s initials in the caption of the
case, reasoning that his distinct name compromised the anonymity of the child victim.
Commonwealth v. M.S., 3242 EDA 2017, 2018 WL 3569608, at *1 (Pa. Super. Ct. July 25, 2018).
                                               2
            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 3 of 13




calculation.” (ECF No. 1 at 4.)4 Specifically, Somahkawahho alleges that his brother, John

Somahkawahho (hereafter “John”), “used Plaintiff’s identification and lodged an extensive record

and caused prejudice on Plaintiff.” (Id.) In support of this contention, Somahkawahho attached

to his Complaint a Criminal History Record that he alleges “was used to influence the court at

which none of the cases listed is actually the Plaintiff’s.” (Id. at 4, 9-29.) Somahkawahho asserts

that in 2016, he sent letters to Defendants Kadish, Baker, and Hickman, each of whom acted as a

defense attorney in criminal matters involving John, informing them that John used his name when

he was arrested, at a time when Somahkawahho was already incarcerated on other matters. (Id. at

4, 41-43.) He contends that the records attached to his Complaint prove that he was incarcerated

at the time and could not have committed the crimes alleged. (Id. at 4, 44.) Somahkawahho also

claims that he notified Defendant Bucks County Assistant District Attorney McElroy at his

sentencing hearing that John’s lengthy record should not have been attributed to him. (Id. at 4

(citing N.T. 3/12/14 at 6:32-37).)5 He believes that “due to the court observing the extensive record

it played a role in his excessive sentencing.” (Id.)

        Somahkawahho seeks to have his “name removed as an alias on the attached criminal

dockets,” to have his criminal record “corrected/expunged,” and to be resentenced before another

judge. (Id. at 6.) He also requests that the Court award him punitive damages and other monetary

relief it sees fit. (Id.)




        4
          In the Complaint, Somahkawahho does not specify whether his claim relates to his
original sentence in 2014 or his resentencing in 2017. He merely refers to his sentence, without
differentiation.
        5
       Although Somahkawahho did not attach the transcript of the sentencing hearing to his
Complaint, the Court will accept his assertion as true.
                                                  3
            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 4 of 13




II.     STANDARD OF REVIEW

        The Court will grant Somahkawahho leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action.6 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim upon which relief may be granted. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under Federal

Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999),

which requires the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id. Furthermore,

the Court may dismiss claims based on an affirmative defense if the affirmative defense is obvious

from the face of the complaint. See Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002) (indicating

that “[a]s a general proposition, sua sponte dismissal is inappropriate unless the basis is apparent

from the face of the complaint” and concluding that dismissal was inappropriate because the

plaintiff's failure to exhaust was not apparent from the face of the complaint). The Court may also

consider matters of public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.

2006). Because Somahkawahho is proceeding pro se, the Court construes his allegations liberally.

Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Because Somahkawahho appears to raise constitutional claims based on alleged violations

of his rights in connection with state criminal proceedings, his claims are best construed as claims




        6
         However, as Somahkawahho is a prisoner, he will be obligated to pay the filing fee in
installments pursuant to 28 U.S.C. § 1915(b).
                                                   4
            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 5 of 13




under 42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). The Court construes Somahkawahho’s Complaint as alleging that his constitutional

right to due process was violated when his sentence was erroneously calculated based on incorrect

information presented to the state court during sentencing. (ECF No. 1 at 6.)

       A.      Section 1983 Claim for Injunctive Relief

       To the extent Somahkawahho seeks relief from this Court in the nature of an injunction to

have state authorities remove John’s convictions from his criminal records, expunge or correct his

criminal records, or order the state courts to resentence him, his allegations must be deemed to be

an attack on his criminal sentence and his § 1983 claim cannot proceed. “[W]hen a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus.” See Preiser v. Rodriguez, 411 U.S. 475, 500

(1973). Accordingly, Somahkawahho’s request for injunctive relief in the form of amendment of

the state criminal dockets, correction and/or expungement of his criminal record, and resentencing

on the matter for which he is currently incarcerated, is not cognizable in a civil rights action.

Rather, if he seeks to challenge the calculation of his sentence in federal court, he must pursue that

relief in a habeas corpus petition. As noted, Somahkawahho has already filed such a petition,

which has been stayed and held in abeyance pending resolution of his PCRA proceedings.




                                                  5
            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 6 of 13




       B.      Section 1983 Claims for Money Damages

               1.      Claims that are Heck Barred

       It is unclear from the Complaint whether Somahkawahho’s allegations pertain to his

sentencing in March 2014, or his resentencing in May 2017. To the extent that Somahkawahho

seeks damages based on his resentencing in May 2017, the claim is not currently cognizable in a

civil rights action because success on the claim would call into question the validity of

Somahkawahho’s sentence. “[T]o recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction

or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court’s issuance of a writ of habeas

corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation omitted); see

also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983 action is barred

(absent prior invalidation) -- no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit (state conduct leading to conviction or internal prison proceedings)

-- if success in that action would necessarily demonstrate the invalidity of confinement or its

duration.” (emphasis omitted)). “Thus, when a state prisoner seeks damages in a § 1983 suit, the

district court must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Heck

512 U.S. at 487. See also Abbott v. Pa. Dep’t of Corr., 426 F. App’x 42, 43 (3d Cir. 2011) (per

curiam) (“Under Heck . . . a civil-rights plaintiff cannot recover damages for harm caused by

actions that implicate the length of his confinement unless he can prove that the erroneous



                                                  6
           Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 7 of 13




calculation has been reversed, invalidated, or called into question by a grant of federal habeas

corpus relief.”).

        The Complaint and public records reflect that Somahkawahho has not yet been successful

in challenging the calculation of the sentence imposed in May 2017. Accordingly, to the extent

Somahkawahho presents a claim for damages pertaining to the May 2017 resentencing, the claim

must be dismissed without prejudice. He may reassert that claim in a new civil action if his

conviction is ever reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.

                2.     Claims that are Time Barred

        To the extent Somahkawahho’s Complaint presents a claim for constitutional violations

based on his original March 2014 sentencing, that claim would not be barred by Heck. As noted,

public records reflect that Somahkawahho was granted relief pursuant to the PCRA and was

granted a resentencing hearing wherein the Commonwealth agreed it would not invoke any

applicable mandatory minimum period of incarceration. Commonwealth v. M.S., 3242 EDA 2017,

2018 WL 3569608, at *1 (Pa. Super. Ct. July 25, 2018). See Powell v. Weiss, 757 F.3d 338, 346

(3d Cir. 2014) (noting that a civil rights claim cannot be dismissed pursuant to Heck if the sentence

was invalidated by an appropriate state tribunal); see also Bronowicz v. Allegheny Cty., 804 F.3d

338, 345 (3d Cir. 2015) (plaintiff seeking damages for “illegal” imprisonment must satisfy the

favorable termination rule if his claims are to proceed).

        Nevertheless, such claim is time barred. Pennsylvania’s two-year statute of limitations

period applies to Somahkawahho’s claim pursuant to § 1983 for constitutional violations stemming

from his March 2014 sentencing. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384,



                                                 7
           Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 8 of 13




387 (2007); Bougher v. Univ. of Pittsburgh, 882 F.2d 74, 80 (3d Cir. 1989). See also Curry v.

Yachera, 835 F.3d 373, 379 (3d Cir. 2016) (“[T]he statute of limitations begins to accrue when the

termination of criminal proceedings becomes favorable, that is, when ‘the conviction or sentence

is reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.’”) (quoting

Heck, 512 U.S. at 489); Smith v. Delaware Cty. Court, 260 F. App’x 454, 455 (3d Cir. 2008)

(applying Pennsylvania’s two-year statutory period to plaintiff’s denial of due process claim and

noting that the statute of limitations begins to run from the time when the plaintiff knows or had

reason to know of the injury forming the basis for the federal civil rights action). Here, the state

court docket reflects that an Order granting PCRA relief was entered on October 12, 2016 and

Somahkawahho was resentenced on May 3, 2017. See Commonwealth v. Somahkawahho, CP-09-

CR-0003066-2013, at 13 (C.P. Bucks). According to the date of the signature on his Complaint,

Somahkawahho initiated this civil action on December 14, 2020. (ECF No. 1 at 9.)7 Thus, on the

face of his Complaint, a claim for a constitutional violation based on the March 2014 sentencing

is plainly time barred and will be dismissed with prejudice.

               3.      Claims that Are Barred by the Eleventh Amendment

       There are other reasons why Somahkawahho’s claims fail. The claims for money damages

Somahkawahho seeks to assert against the Commonwealth of Pennsylvania may not proceed. The

Eleventh Amendment bars suits against a state and its agencies in federal court that seek monetary

damages. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989) (states are entitled to




       7
          Pursuant to the prison mailbox rule, a prisoner’s complaint is considered filed at the time
he “delivered it to the prison authorities for forwarding to the court clerk.” See Houston v. Lack,
487 U.S. 266, 276 (1988). The Court presumes that the Complaint was delivered on the date it
was executed by Somahkawahho. See Baker v. United States, 670 F.3d 448, 451 n.2 (3d Cir.
2012). Thus, the Court will use December 14, 2020 for purposes of calculating the timeliness of
this claim.
                                                 8
           Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 9 of 13




Eleventh Amendment immunity from claims under 42 U.S.C. § 1983 and are not “persons” for

purposes of that provision); Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 99-100

(1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). As the Commonwealth

has not waived its Eleventh Amendment immunity for lawsuits filed in federal court, see 42 Pa.

Cons. Stat. §§ 8521-22, it is immune from suits filed in federal court.

       Similarly, the Bucks County Court of Common Pleas, as part of Pennsylvania’s unified

judicial system, shares in the Commonwealth’s Eleventh Amendment immunity and is not

considered a “person” for purposes of § 1983. See Benn v. First Judicial Dist. of Pa., 426 F.3d

233, 241 (3d Cir. 2005) (state courts in Pennsylvania share in the Commonwealth’s Eleventh

Amendment immunity).        As there is no indication Pennsylvania has waived its Eleventh

Amendment immunity, to the extent Somahkawahho presents claims against the Bucks County

Court of Common Pleas, such claims are barred by the Eleventh Amendment.

               4.      Claims against McElroy

       Additionally, prosecutors are entitled to absolute immunity from liability under § 1983 for

acts that are “intimately associated with the judicial phase of the criminal process” such as

“initiating a prosecution and . . . presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409,

430-31 (1976). See also Fogle v. Sokol, 957 F.3d 148, 164 (3d Cir. 2020) (plaintiff’s allegations

that prosecutors “withheld material exculpatory evidence from defense counsel, the court, and the

jury; filed a criminal complaint without probable cause; and committed perjury before and during

trial” were deemed to “rest on a host of actions within the Prosecutors’ duties as advocates during

the judicial process” and entitled to absolute immunity) (internal citations omitted); Kulwicki v.

Dawson, 969 F.2d 1454, 1465 (3d Cir. 1992) (examples of prosecutorial activities protected by

absolute immunity include soliciting false testimony from witnesses in grand jury proceedings and



                                                 9
           Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 10 of 13




probable cause hearings, and the use of the false testimony in connection with the prosecution).

Here, Somahkawahho alleges that Defendant McElroy violated his due process rights by allowing

a falsified record to be introduced in court. (ECF No. 1 at 6, 9-29.)

        Defendant McElroy’s participation in the prosecution of the case for which Somahkawahho

is currently incarcerated is not clear from the state court docket.           See Commonwealth v.

Somahkawahho, CP-09-CR-0003066-2013 (C.P. Bucks). However, Somahkawahho alleges that

he notified Defendant McElroy at his sentencing hearing that John’s lengthy record should not

have been attributed to him. (ECF No. 1 at 4 (citing N.T. 3/12/14 at 6:32-37.) The acts of which

Somahkawahho complains, the presentation by Defendant McElroy of a Criminal History Record

to the court during sentencing, were taken by Defendant McElroy while acting as an advocate for

the Commonwealth during the judicial phase of the criminal process. Accordingly, this claim

lacks a legal basis because Defendant McElroy is entitled to absolute immunity from § 1983

liability for those acts.

                5.          Claims against Non-state Actors

        Defendants Baker and Hickman, whom Somahkawahho identifies as attorneys with the

Defender Association of Philadelphia (see id. at 1, 2, 41-42), and Defendant Kadish, identified by

Somahkawahho in the Complaint as a private attorney who represented his brother (see id. at 1, 3,

43), are not considered state actors for purposes of § 1983. “[A] public defender does not act under

color of state law when performing a lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (footnote omitted). In

addition, “[a]ttorneys performing their traditional functions will not be considered state actors

solely on the basis of their position as officers of the court.” Angelico v. Lehigh Valley Hosp., Inc.,




                                                  10
          Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 11 of 13




184 F.3d 268, 277 (3d Cir. 1999). Thus, Defendants Baker, Hickman, and Kadish are not state

actors for purposes of § 1983 and the claims against them are dismissed for this additional reason.

                6.      Claims against Philadelphia

        Somahkawahho has also named the County of Philadelphia as a Defendant. To state a

claim for municipal liability, a plaintiff must allege that the defendant’s policies or customs caused

the alleged constitutional violation. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694

(1978); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003). The plaintiff

“must identify [the] custom or policy, and specify what exactly that custom or policy was” to

satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). “Policy

is made when a decisionmaker possess[ing] final authority to establish municipal policy with

respect to the action issues an official proclamation, policy, or edict.” Estate of Roman v. City of

Newark, 914 F.3d 789, 798 (3d Cir. 2019) (internal quotation omitted). “Custom, on the other

hand, can be proven by showing that a given course of conduct, although not specifically endorsed

or authorized by law, is so well-settled and permanent as virtually to constitute law.” Id. (internal

quotation omitted). A plaintiff demonstrates that a custom was the proximate cause of his injuries

by establishing that the defendant “had knowledge of similar unlawful conduct in the past, failed

to take precautions against future violations, and that its failure, at least in part, led to his injury.”

Id. (internal quotations and alterations omitted). Although Somahkawahho named Philadelphia as

a defendant in this action, the Complaint is devoid of any allegations about acts or omissions of

the City of Philadelphia. Because Somahkawahho did not allege any facts suggesting that a

constitutional violation occurred as a result of an approved municipal policy or governmental




                                                   11
            Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 12 of 13




practice or custom, he has not alleged a plausible basis for a Monell claim against the City of

Philadelphia.8

       C.        State Law Claims

        Somahkawahho uses the terms defamation of character, identity theft, and prosecutorial

misconduct in a paragraph heading in his Complaint. (ECF No. 1 at 4.) To the extent he uses

these terms as a basis for asserting claims under state law, because the Court has dismissed

Somahkawahho’s federal claims, the Court will not exercise supplemental jurisdiction over any

state law claims. Accordingly, the only independent basis for jurisdiction over any such claims is

28 U.S.C. § 1332(a), which grants a district court jurisdiction over a case in which “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between .

. . citizens of different States.” Somahkawahho has not alleged that either requirement is met here.

Thus, there is no basis for the Court’s jurisdiction over any such claims. Accordingly, the Court

will dismiss any state law claims for lack of subject matter jurisdiction without prejudice to

Somahkawahho pursuing those claims in state court.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Somahkawahho leave to proceed in forma

pauperis and will dismiss Somahkawahho’s Complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Somahkawahho’s claim for injunctive relief is dismissed without

prejudice to him pursuing that claim in a habeas petition. Somahkawahho’s damages claim




       8
         In claims arising under § 1983, a court must provide a plaintiff with leave to amend a
claim subject to dismissal unless the court finds that amendment would be futile. Phillips v. Cty.
of Allegheny, 515 F.3d 224, 245-46 (3d Cir. 2008). Because Somahkawahho has presented no
allegations with respect to the City of Philadelphia, much less allegations that assert a cognizable
Monell claim, and all of the events involving his criminal sentencing occurred in Bucks County,
amendment would be futile.
                                                12
          Case 2:20-cv-06589-JP Document 8 Filed 02/08/21 Page 13 of 13




pertaining to constitutional violations based on his sentencing in 2014 is dismissed with prejudice

as time barred. Somahkawahho’s damages claim pertaining to constitutional violations based on

his resentencing in 2017 is dismissed without prejudice to reassertion in a new civil action only in

the event Somahkawahho’s conviction is reversed, vacated, or otherwise invalidated.

       An appropriate Order follows.

                                              BY THE COURT:

                                              /s/ John R. Padova, J.

                                              John R. Padova, J.




                                                13
